Citation Nr: 1206267	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to higher disability ratings for the components of the Veteran's left knee disability, currently assigned a 10 percent rating for arthritis throughout the period of the claim and a separate 10 percent rating for instability from July 15, 2010.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1987 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This case was most recently before the Board in March 2011 at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by limitation of motion and instability.

2.  Flexion is not limited to less than 45 degrees and extension is not limited to more than 5 degrees.

3.  Instability was not shown until June 28, 2007, and the instability has not more nearly approximated moderate than slight.


CONCLUSION OF LAW

The components of the Veteran's left knee disability warrant a 10 percent rating, but not higher, for arthritis with limitation of motion throughout the period of the claim and a 10 percent rating, but not higher, for instability from June 28, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran was provided complete VCAA notice by a letter mailed in February 2005, prior to the rating decision on appeal.  

In addition, the pertinent service and post-service treatment records have been obtained, and adequate VA examinations were provided.  The originating agency also substantially complied with the Board's remand by affording the Veteran a VA examination in July 2011 which specifically included the results of McMurray's and Lachman's tests.  

The Veteran has not identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

 Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In cases of functional impairment, evaluations are to be based upon lack of usefulness, and medical examiners must furnish, in addition to etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, a full description of the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; and a 20 percent rating is flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating if extension is limited to 10 degrees; and a 20 percent rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By a rating decision dated in September 1995, the RO granted service connection for a chronic left knee disability, and assigned a 10 percent rating, effective in March 1995.

In January 2005, the Veteran submitted a claim for an increased rating, stating that his left knee disability had recently deteriorated.  An April 2005 rating decision continued the Veteran's 10 percent rating for status post arthroscopy of the left knee with arthritis.  The Veteran appealed, asserting that his disability warranted a higher rating.  The Veteran reported daily pain and swelling in his left knee since his last surgery.  

A January 2011 rating decision granted a separate 10 percent rating for instability of the left knee, effective in July 2010.  

Private treatment records from J.D.C., MD, show that the Veteran underwent an arthroscopy of the left knee for removal of loose bodies and chrondroplasty of the femoral trochlea in May 2003.  The pre- and post-operative diagnoses were loose body of the left knee and degenerative joint disease of the left knee.

The Veteran was afforded a VA examination in March 2005 at which time he complained of occasional stiffness in the knee, pain after walking one to two blocks, and occasional giving out of the knee due to increased pain.  The Veteran reported that his knee pain was mostly deep in the joint, below the patella.  He denied any mediolateral instability, and took non-steroidal anti-inflammatory drugs (NSAIDs) for the knee pain as needed.  

Physical examination revealed two small scars on the lower patella from the recent arthroscopic surgery to remove loose bodies.  There was also a 7 cm scar on the medial aspect of the knee that was mildly invaginated and had some loss of tissue underneath, but no adherence.  The Veteran was able to move his knee through a painless range of motion, with moderate crepitation within the active range of motion.  Flexion was to 135 degrees, and extension was to 5 degrees.  There was no apparent medial/lateral instability or anterior/posterior instability.  There was atrophy of the left thigh as compared to the right thigh.  With repetitive range of motion, there was occasional clicking on the lateral aspect with mild decrease in active range secondary to pain at the extreme range.  There was about five more degrees in repetitive range at seven to eight repetitions.  However, the examiner stated that the DeLuca criteria could not be clearly delineated, but that the decreased active range of motion could be due to discomfort due to pain at the extreme range.  Deep tendon reflexes were +2 and there was good strength in the left quadriceps on knee flexion and extension.  

X-rays showed mild to moderate degenerative changes in the retropatellar compartment with osteophyte formation that may be related to a previous injury; retropatellar space decreased; mild valgus deformity; and no evidence of acute fracture or dislocation.  Gait was fairly within the normal limits and the Veteran did not use braces or assistive devices.  The examiner provided diagnoses of residuals of surgeries, including the most recent arthroscopic surgery to remove loose bodies, and traumatic degenerative osteoarthritis of the left knee with mild limitation of full knee extension.

The Veteran was afforded a second VA examination in June 2007.  The Veteran reported that since his most recent arthroscopic surgery in 2003, he has had pain off and on, with occasional swelling depending on his activities.  He also had some occasional instability.  He stated that he was on his feet a lot due to his job, and that climbing up and down ladders or stairs could be very painful at times.  The Veteran was no longer able to run for exercise, and was only able to ride a bike 10 miles with some discomfort.  

Physical examination revealed that the Veteran's gait was essentially normal, but that he had a lot of quadriceps muscle atrophy in the left leg as compared to the right.  He also had some mild muscle weakness in the left leg as compared to the right.  Flexion was to 128 degrees actively with pain, and to 132 degrees passively with gross crepitence and pain.  There was full extension.  There was no evidence of gross valgus or varus instability, anterior drawer testing was negative, Lachman's was negative, and there was a negative apprehension sign.  McMurray's sign was mildly positive, and there was pain on McMurray's testing.  The Veteran also had tenderness along the medial joint line, and medial border of the patella when palpating along the medial femoral condyle.  There was no lateral joint line tenderness.  Jumping up and down on the left leg produced feelings of instability and pain.  The Veteran was able to heel walk and walk on his tiptoes with good stability and no pain.  On repetitive squatting, the Veteran was unstable and had a moderate amount of pain and gross crepitance.  

X-rays revealed moderate to severe post-traumatic osteoarthritis of the patellofemoral joint with medial joint space changes.  The examiner provided an impression of significant patellofemoral disease, post-traumatic osteoarthritis of the left knee, with left leg quadriceps muscle weakness.

An August 2007 addendum to the June 2007 examination report notes that the Veteran was able to actively extend the left knee to 0 degrees.

In a February 2010 statement, the Veteran reported that a hard, painful mass had developed at the joint line of his left knee.  Moreover, the knee locked and became extremely painful, thereby limiting standing and walking.  

The Veteran was provided with a new VA examination in July 2010, at which time the Veteran reported the following symptoms: giving way, instability, deformity, pain, stiffness, weakness, decreased speed of joint motion, one or two locking episodes a year, warmth, redness, swelling, and tenderness.  The Veteran denied symptoms of incoordination, effusions, subluxations, or dislocations.  There were moderate flare-ups occurring every one to two months, lasting one to two weeks.  The Veteran increased his Ibuprofen during flare-ups.  The Veteran complained of weakness and instability in the left leg, as well as pain with walking.  There were no constitutional symptoms or incapacitating episodes of arthritis.  

Physical examination revealed that the Veteran walked with a mild limp, but there was no evidence of abnormal weight bearing.  The examiner noted that the Veteran had partial removal of the left patella, and that the knee cap was shaved to make a contour compatible with movement of the knee joint.  Objective findings included crepitus, guarding of movement, marked rubbing sensation with bending and extension, crepitation, clicks and snaps, and deformity of the knee structure as compared to the right knee.  There was no objective evidence of a mass behind the knee, instability, or meniscus abnormality.  

Range of motion testing revealed flexion to 80 degrees and extension was reportedly limited to 170 degrees [sic].  The examiner also noted fatigue over the left knee with repetitive flexion and extension.  There was also objective evidence of pain following repetitive motion as well as additional limitations after three repetitions as the result of fatigue over the left knee.  The examiner provided diagnoses of left patellofemoral syndrome and left patellar arthritis with compartment abnormality.  The examiner stated that the Veteran's disability prevented him from exercise, sports, and recreation.  The disability also had mild effects on chores, shopping, and travelling, but other activities of daily living were not affected.

July 2010 X-rays of the left knee reveal advanced degenerative joint disease of the left knee.

The Veteran was afforded a final VA examination of the left knee in July 2011.  The Veteran endorsed symptoms of giving way, pain, stiffness, weakness, locking episodes occurring twice a year, and tenderness.  The Veteran also stated that he felt at times that the left knee was unstable, but there was no objective evidence of instability.  The Veteran reported moderate flare-ups occurring three to four times a year, and lasting about three to seven days.  Flare-ups were precipitated by cold weather or activities such as hiking, and resulted in difficulty walking with an additional 40 percent loss of motion.  Additionally, the examiner noted that there were no limitations on standing or walking.  

Physical examination revealed that the Veteran walked with an antalgic gait, but did not use a cane or a brace to assist with his ambulation.  There was no evidence of abnormal weight bearing.  Examination of the knee revealed bony joint enlargement, crepitus, grinding, and tenderness, specifically over the medial joint line.  Range of motion testing revealed active flexion to 125 degrees and normal active extension.  There was no evidence of pain following repetitive motion, and no evidence of ankylosis.  McMurray's and Lachman's tests were negative for instability.  The examiner noted that the 2003 surgical report revealed an intact ACL and meniscus.  The examiner did note that there was evidence of quadriceps muscle atrophy in the left thigh as compared to the right thigh, however, strength in the left quadriceps was only slightly decreased (4.5/5) versus 5/5 strength on the right side.  

The examiner provided a diagnosis of left knee degenerative joint disease, and noted that the Veteran had been an installer for a telecommunications company for eleven years before switching jobs due to his inability to climb ladders and poles.  However, he had been employed as a full time nurse in the past year.  

Analysis

The Board notes that the Veteran is currently rated at 10 percent for arthritis of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  As noted above, Diagnostic Code 5010 directs that traumatic arthritis be rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected joint.  

In this case, the objective evidence does not demonstrate range of motion results warranting more than a single 10 percent rating.  Throughout the rating period on appeal, flexion has ranged from 125 to 135 degrees with pain, and extension has been limited to no more than 5 degrees.  There was no evidence of additional loss of motion following repetitive motion with no additional limitation by incoordination, weakness or lack of endurance.  The Board notes that motion reported in the July 2010 VA examination ranged from 80 degrees of flexion to 170 degrees of extension.  This appears to be a typographical error, and in fact, the Board requested another examination be provided to obtain accurate ranges of motion.  The subsequent July 2011 VA examination showed that the Veteran's extension as normal but flexion was limited to 125 degrees.  

Again, the demonstrated limitation of motion is considered noncompensable under the codes for rating limitation of flexion and extension of the knee.  Therefore, the disability is properly assigned a 10 percent rating for arthritis with pain on motion.  Moreover, in reaching this conclusion, the Board has considered all pertinent disability factors.  The Board recognizes that the Veteran has increased functional impairment during flare ups.  In this regard, the Veteran consistently complained of left knee pain and stiffness, and reported flare-ups of pain precipitated by activities such as hiking.  The July 2011 examiner indicated that the Veteran reported an additional 40 percent loss of motion during flare-ups.  However, the July 2011 VA examiner found no evidence of additional loss of motion on repetitive motion testing.  In addition, even considering the additional 40 percent loss of flexion during flare-ups, the Veteran's limitation of flexion would not be to less than 45 degrees and therefore would not warrant a rating in excess of 10 percent.

As noted above, the Veteran was assigned a separate 10 percent rating for left knee instability from July 16, 2010, under Diagnostic Code 5257.  However, the Board notes that instability was first noted on VA examination on June 28, 2007 where McMurrays sign was mildly positive, and on repetitive squatting, the Veteran was unstable.  Given these findings, and considering the Veteran's credible complaints, the Board finds that a rating of 10 percent for instability of the left knee is warranted from June 28, 2007.  

However, prior to June 28, 2007, there was no objective evidence of instability of the knee.  Specifically, the March 2005 VA examiner found no apparent medi-lateral or anterior/posterior instability, and noted no objective evidence of instability despite the Veteran's subjective complaints of feelings of giving way in the knee.  

The Board finds that a higher rating of 20 percent for instability of the left knee under Diagnostic Code 5257 is not warranted as there is no evidence of instability that more nearly approximates moderate than slight.  In fact, on the Veteran's most recent VA examination in July 2011, the examiner stated that despite the Veteran's reports of occasionally feeling his knee was unstable, there was no objective evidence of instability, particularly, that both McMurray's and Lachman's tests were negative.  

The Board has also considered whether an increased rating for the left knee is warranted under any alternate diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  Similarly, as the evidence fails to demonstrate impairment of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  As there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  

The Veteran has reported locking of his knee occurs a couple of times a year.  He has not alleged and the evidence does not show frequent episodes of locking with effusion into the joint.  Therefore, a higher rating is not warranted under Diagnostic Code 5258.

The Board has also considered whether this case should be referred for extra-schedular consideration.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extra-schedular evaluation is required.  

The Board also notes that a claim for a total rating for compensation based upon individual unemployability (TDIU) has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the Veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

It appears to the Board that the Veteran is not claiming to be unemployable due to his service-connected left knee disability.  Moreover, there is no evidence indicating that he is unemployable due to his left knee disability.  In fact, the evidence shows that the Veteran is maintaining substantially gainful employment.  Therefore, the Veteran's increased rating claim does not include a claim for a TDIU.


ORDER

The Board having determined that the Veteran's left knee disability warrants a 10 percent rating, but not higher, for arthritis with limitation of motion throughout the period of the claim and a separate rating of 10 percent, but not higher, for instability from June 28, 2007, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


